Title: From George Washington to Samuel Huntington, 24 January 1781
From: Washington, George
To: Huntington, Samuel


                        
                            Sir,
                             24 January 1781
                        
                        I have the honr to introduce to your Exy acqe Monsr Dumat Aide de Camp to the Count de Rochambeau—a G. of
                            merit & acknowledged Abilities—qualities which I am perswaded, will recommend him to your Esteem. I have the honr to
                        be.
                    